Citation Nr: 1105645	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, to 
include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran had active military service from June 1974 to October 
1974, and from June 1979 to July 1986; he also served in the Army 
Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a December 2002 rating decision, in which the RO, inter alia, 
denied service connection for hypertension.  The Veteran filed a 
notice of disagreement (NOD) in January 2003, and the RO issued a 
statement of the case (SOC) in January 2003.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2003.

In April 2004, the Veteran testified during a hearing at the RO 
before RO personnel; a transcript of the hearing is of record.  
The RO issued a supplemental SOC (SSOC) (reflecting continued 
denial of the claim) in June 2004.

In August 2005, the Board remanded the claim to RO via the 
Appeals Management Center (AMC), in Washington, DC, for further 
development.  After accomplishing further action on the appeal, 
the AMC continued denial of the Veteran's claim (as reflected in 
the November 2006 SSOC) and returned the matter to the Board for 
further appellate consideration.

In a May 2007 decision, the Board denied service connection for 
cardiovascular disease, to include hypertension.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2008 Order, the Court granted 
a joint motion filed by representatives for both parties, 
vacating the Board decision and remanding the matter on appeal to 
the Board for further proceedings consistent with the joint 
motion.  The joint motion noted that the Board had not 
sufficiently addressed the failure of the RO to obtain a 
separation examination report from the Veteran's second period of 
service.

Thereafter, in August 2008, the Board remanded the claim on 
appeal to the RO, via the AMC, for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO continued to deny the claim (as 
reflected in a November 2009 SSOC and returned this matter to the 
Board for further consideration.

In a June 2010 decision, the Board denied service connection for 
cardiovascular disease, to include hypertension.  The Veteran 
appealed the June 2010 Board decision to the Court.  In November 
2010, the Court granted the joint motion filed by representatives 
for both parties, vacating the Board's decision, and remanding 
the claim to the Board for further proceedings consistent with 
the joint motion.

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' November 2010 joint 
motion for remand, and the Board's review of the claims file, 
further RO action on the claim on appeal is warranted.

The November 2010 joint motion reflects two reasons for vacating 
the Board's June 2010 decision.  

First, the parties found that VA failed to fully comply with its 
duty to assist with regard to the Veteran's Social Security 
Administration (SSA) records.  See Joint Motion for Remand of 
June 2010, pp. 2-3.

As detailed in the June 2010 Board decision, the actions of the 
RO with regard to the Veteran's SSA documents are as follows.  An 
August 2004 determination shows that the Veteran was found to be 
disabled beginning January 29, 2003.  His severe impairments 
include high blood pressure, diabetes, and vision problems.  In 
October 2008, the RO initiated a request with SSA, Office of 
Central Operations (OCO), Office of Disability Operations (ODO), 
for the Veteran's records.  In December 2008, the RO submitted a 
follow-up request for these records.  In a January 2009 response, 
SSA, OCO, ODO informed the RO that the Veteran's folder was 
forwarded to the district office.  In March 2009, the RO 
initiated a request for the Veteran's SSA records from the 
district office.  An April 2009 report of contact shows that the 
RO was informed that the Veteran's SSA records had been shipped 
to the National Records Center.  In April 2009, the RO requested 
the Veteran's SSA records from the National Records Center.  In 
an April 2009 response, the National Records Center informed the 
RO that the request had been forwarded to the SSA, OCO, ODO.  As 
such, in April 2009, the RO again requested the Veteran's SSA 
records from the SSA, OCO, ODO.  In an April 2009 response, the 
SSA, OCO, ODO responded, again, that the Veteran's file was at 
the district office.  In a May 2009 letter, the RO informed the 
Veteran that his SSA records had not been located.  In May 2009, 
the RO made a formal finding that the Veteran's SSA records were 
unavailable, all efforts to obtain the records had been 
exhausted, and any further attempts would be futile.

Based on these actions, the Board found in the June 2010 decision 
that the RO had fulfilled its duty to assist with regard to these 
records.  However, the November 2010 joint motion for remand 
noted that SSA had not indicated that the records were 
unavailable, and VA failed to provide justification on why 
further effort would be futile and failed to notify the Veteran 
that it had discontinued its retrieval efforts.

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

Here, based upon the November 2010 joint motion, the Board finds 
that the RO should again request the Veteran's SSA records from 
all available sources.  The Board notes that, since each SSA 
office contacted indicated that the Veteran's records had been 
sent elsewhere, it is possible that the records have been 
received by one of these offices since the last request was made 
by the RO in April 2009.  Thus, the Board finds that the RO 
should attempt to obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The RO should only end its efforts to obtain these records if it 
determines that further efforts to obtain them would be futile.  
Should the RO determine that this is the case, a formal finding 
must be made, containing the reasons for the finding.  In such a 
case, the RO must notify the Veteran that it has discontinued 
efforts to locate the SSA records.

Second, the parties to the joint motion indicated that the Board 
failed to provide an adequate statement of reasons or bases, with 
regard to an August 2008 written statement from Dr. M.  
Specifically, the Board failed to discuss that the November 2009 
SSOC did not acknowledge that this evidence was received or 
mention it in its analysis.  Therefore, on remand, the RO should 
specifically acknowledge consideration of this evidence when 
readjudicating this claim.  The Board notes that this statement 
was resubmitted by the Veteran in December 2010. 

The Board also finds that, while this matter is on remand, to 
ensure that all due process requirements are met, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.  If the RO determines that 
continuing to search for these records is 
futile, there must be a formal finding, and 
the Veteran must be notified that the RO has 
ceased its attempts to locate these records. 

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include acknowledgement and specific 
consideration of the written statement by Dr. 
M provided in August 2008 and December 2010.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


